DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites in lines 2-4: “and the damper tends to prevent the screen connecting base from swinging relative to the screen connecting base.” It is unclear how the damper can prevent a screen connecting base from swinging relative to the (same) screen connecting base. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190069422, hereinafter referred to as "Choi") in view of Qu (CN 108799736A, hereinafter referred to as "Qu").
Regarding claim 1, Choi discloses a display screen support holder (Fig. 2. Mounting device 30 for display assembly 10), comprising: a stand (Figs 2 and 4, portion of mounting device 30 including holder 32 and support plate 34 (Fig. 2) can be interpreted as being the stand, [0055]), a screen connecting base (Figs 4, 6, 8,  , and a constant force spring (Figs 3-9, elastic device 50, [0073]: elastic device 50 may be a coil spring, or the like), wherein the screen connecting base is pivotally connected with the stand (Figs 4, 6, 8,  mounting plate 16, rotating projection 62 and elastic device 50 and assembly support 40 (screen connecting base), portion of mounting device 30 including support plate 34 can be interpreted as being the stand, and a pivot connection is formed at rotating shaft 36, and [0059]: rotating shaft 36 may be disposed on the support plate 34 at a fixed position thereof) such that the screen connecting base is rotatable about a screen rotation center ([0058] rotating shaft 36 may rotate the display assembly 10, and may form center of rotation of display assembly 10) and configured to be connected with a display (Figs 4 and 6, 36 connected to 10); after a display screen is mounted to the screen connecting base (Figs 1, 4, 6, 8 and 10), an overall gravity center of a combined gravity of the display screen and the screen connecting base is set to be deviated from the screen rotation center (Fig. 10, C1 (center of display assembly at landscape mode) and C2 (center of display assembly at portrait mode) are deviated from screen rotation center at 36 by distances d1, d2, respectively; Figs 4, 6 and 8, 36 remains at a distance to center C at different angular rotation of the display assembly 10), in a projection plane perpendicular to a rotation axis of the screen connecting base (projection plane is parallel with page of figures of Figs 4, 6 and 8 , while rotation axis of 36 is perpendicular to above figures, into and out of the pages); two ends of the constant force spring (50) comprise a fixed end (50b) and a swinging end (50a swinging with respect to 36, Figs 5, 7, 9 show that the swing end 50a swings clockwise around 36), and the swinging end is pivotally connected with the screen connecting base ([0073]: “The other end 50a of the elastic device 50 may be rotatably fixed at the rear surface of the display assembly 10 to be adjacent to the rotating shaft 36”) such that the swinging end is swingable about a center of swinging (Figs 5, 7, 9 show that the swing end 50a swings clockwise around 36); and during swinging of the screen connecting base, a screen torque, which the combined gravity generates with respect to the screen rotation center, changes constantly with the swinging of the screen connecting base (screen torque is an inherent property of the screen due to its weight and Figs 5, 7, 9 show that the swing end 50a swings clockwise around 36, there are changes in distances (torque arms) between the screen rotation center at 36 and the center of display assembly (C) which contribute to torque constantly changing); and a spring torque which a spring force of the constant force spring generates with respect to the screen rotation center also changes along with the stretching and the contracting (Referring to Figs 4, 6, and 8, notice the stretching at Fig. 4 and contracting at Fig. 8 of the spring/elastic device 50, thereby changes the spring torque generated from spring force of elastic device/ spring 50), and the constant force spring is configured to dynamically balance the screen torque ([0088] “It may be possible to stably support the weight of the display assembly 10 through the compressive force of the elastic device 50”, see also [0109], [0110]).
However, Choi fails to disclose (one of) two ends of the constant force spring comprise a moving end, wherein the moving end is movably arranged on the stand, the moving end of the constant force spring is moved along with the swinging of the screen connecting base, the constant force spring is stretched or contracted with the movement of the moving end.
However, Qu teaches two ends of the constant force spring comprise a moving end (Fig. 5, spring 213 connected to first flexible connector 211 and attached to adjustable component 260 fixed at one end by the supporting member 261, interpreted as the moving end), wherein the moving end is movably arranged on the stand (Fig. 5, end of spring 212 joined to 260 and 261 is movable arranged on the holding mechanism 300), the moving end of the constant force spring is moved along with the swinging of the screen connecting base, the constant force spring is stretched or contracted with the movement of the moving end (Fig. 5, English translation copy at page 7, lines 13-19 describes the following:  fig. 5 shows adjustable component 260 includes adjustable supporting member 261 and adjustable screw 262. Adjustable screw 262 passes through 261. By rotating adjustable screw 262, the distance between 261 and first flexible connector 211 of supporting member is adjusted to change (thereby moving), to change the tensile elongation between the first flexible connector 211 and the second flexible connector 212; referring to Fig. 5, adjustable screw 262 (attached to one end of spring 213) as part of the moving end, also has freedom to move sideways or angularly due to the structure of the hole in supporting member 261 therethrough). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by Qu based on the rationale and express advantages of Qu found in English translation copy at page 7, lines 1-3 and lines 4-12.  For example, Qu teaches that the distance between the first flexible 
By having the adjustable component 260 as taught by Qu, different weights of screen object, such as 40 kg and 60 kg can be properly accommodated and compensated. The torque that gravity is generated around 231 axis of drive-connecting shaft of speedup output wheel, can be equal with the torque of 210 elastic force of elastic parts to realize the lifting of easy manipulation object containing screen. In other words, the adjustment component 260 can be adjusted to increase the initial elasticity power of elastic parts 210, held by power transmission connection part 240 when the 60 kg of screen object is mounted.  Thus, such flexibility of accommodating different sizes/weights of monitors/mounting assembly of Qu would be beneficial to modify Choi.   
Regarding claim 2, Choi discloses wherein the center of swinging of the swinging end on the screen connecting base, the overall gravity center, and the screen rotation center are located on a same straight line (Fig. 12 and [0104], both ends of elastic device 150 and rotating shaft 36 are located on the same line, referring to the change going from landscape to portrait mode of the display, see Fig. 10, C1 (center of display assembly at landscape mode) and C2 (center of display assembly at portrait mode), notice the change in position from C1 to C2, also going from Fig. 6 to Fig. 9, change in position of the center C, and thus it can be extrapolated that center C of overall gravity center can be swung to be collinear with 36 and swinging end.)

Claim(s) 1 rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190069422, hereinafter referred to as "Choi") in view of Moser (WO 2007055750 A2, hereinafter referred to as "Moser").

Regarding claim 1, Choi discloses a display screen support holder, comprising: a stand, a screen connecting base, and a constant force spring, wherein the screen connecting base is pivotally connected with the stand such that the screen connecting base is rotatable about a screen rotation center and configured to be connected with a display; after a display screen is mounted to the screen connecting base, an overall gravity center of a combined gravity of the display screen and the screen connecting base is set to be deviated from the screen rotation center, in a projection plane perpendicular to a rotation axis of the screen connecting base; two ends of the constant force spring comprise a fixed end and a swinging end, and the swinging end is pivotally connected with the screen connecting base such that the swinging end is swingable about a center of swinging; and during swinging of the screen connecting base, a screen torque, which the combined gravity generates with respect to the screen rotation center, changes constantly with the swinging of the screen connecting base; and a spring torque which a spring force of the constant force spring generates with respect to the screen rotation center also changes along with the stretching and the contracting, and the constant force spring is configured to dynamically balance the screen torque
However, Choi fails to disclose (one of) two ends of the constant force spring comprise a moving end, wherein the moving end is movably arranged on the stand, the moving end of the constant force spring is moved along with the swinging of the screen connecting base, the constant force spring is stretched or contracted with the movement of the moving end.
However, Moser teaches (one of) two ends of the constant force spring comprise a moving end (Fig. 11, coil spring 130 at end near finger 127 and guide 129 is a moving end), wherein the moving end is movably arranged on the stand (Fig. 11, spring 130 is movable horizontally to push the finger 127, [0074] describes finger 127 is biased outwardly from the display unit by the operation of coil spring 130), the moving end of the constant force spring is moved along with the swinging of the screen connecting base, the constant force spring is stretched or contracted with the movement of the moving end ([0074] describes spring 130 moved to biased against finger 127, while Figure 23, sliding arm 604 can allow the swinging of display unit 600 between landscape and portrait orientation, by sliding through slot 601 ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by Moser based on the rationale as discussed by Moser in [0072] and [0074] concerning electromagnetic interference (EMI) issues for the rotatable display orientations (i.e. landscape and portrait viewing modes) in light of the connection requirements between the screen connecting base and the display screen.   In addition, Moser teaches of using spring 130 to actuate the finger 127 to mate with connector 131, which then mates with connector 132 when display unit is attached to base unit 100 in a portrait mode.  Furthermore, the spring can also .

Claim(s) 3, 5-7, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190069422, hereinafter referred to as "Choi") in view of Aoyagi (US 20150102200, hereinafter referred to as "Aoyagi").
Regarding claim 3, Choi fails to disclose further comprising a moving member movably arranged on the stand and a track arranged on the stand, wherein the moving end of the constant force spring is connected with the moving member, and the moving member is movably arranged on the track.
However, Aoyagi teaches further comprising a moving member (Fig. 9B, cam follower 57 and cam follower 59) movably arranged on the stand (Fig. 5, cam followers 15, 16 movably arranged on support section 2 and movable support section 3) and a track (Fig. 9B, cam groove 48) arranged on the stand (Fig. 5, cam groove 13 arranged on movable support section 3), wherein the moving end of the constant force spring (Fig. 9B, end of spring 52 near cam follower 57, see also Fig .5, moving end of spring 18 near cam followers) is connected with the moving member (Fig. 9B, spring end is connected by cam follower holder 53 to the cam followers), and the moving member is movably arranged on the track (Fig. 9B,  57 and 59 arranged to move in 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 5, Choi fails to disclose wherein; the moving member is rollably and movably arranged on the track via a rolling bearing; or the moving member is a slider slidably arranged on the track. However, Aoyagi teaches wherein; the moving member is rollably and movably arranged on the track via a rolling bearing; or the moving member is a slider slidably arranged on the track (Figs 5 and 9B, cam follower is rollably and movable arranged to slide with the cam groove; due to the alternative language “or” above, only part of the limitation needs to be found, meanwhile, it would have been conventional common practice to add rolling bearing between two races so as to improve upon sliding efficiency and rolling resistance). 
Regarding claim 6, Choi fails to disclose wherein the track is in a linear form and is horizontally arranged. However, Aoyagi teaches wherein the track is in a linear form and is horizontally arranged (Figs 5 and 9B, track/cam groove 13, 48 is linear and horizontally arranged).
Regarding claims 7, 14 and 15, Choi discloses further comprising a swinging member pivotally connected with the screen connecting base such that swinging member is rotatable about the center of swinging, wherein the swinging end of the constant force spring is connected with the swinging member and is rotatably connected with the screen connecting base via the swinging member (Figs 5, 7, 9 show that the swing end 50a swings clockwise around 36; [0073]: “The other end 50a of the elastic device 50 may be rotatably fixed at the rear surface of the display assembly 10 to be adjacent to the rotating shaft 36”; swinging end of spring 50 can be interpreted as ending portion of the spring 50 itself, while swinging member can be 50a which includes fixing attachment elements such as a pin disposed all the way at the end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by Aoyagi based on same rationales as previously discussed for claim 3 above, thereby omitted herein for brevity.

Regarding claim 12, Choi fails to disclose wherein the track is in a linear form and is horizontally arranged.  However, Aoyagi teaches wherein the track is in a linear form and is horizontally arranged (Fig. 9B, cam groove 48/ track is linearly shaped and arranged horizontally). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by Aoyagi based on same rationales as previously discussed for claim 3 above, thereby omitted herein for brevity.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190069422, hereinafter referred to as "Choi") in view of Aoyagi (US 20150102200, hereinafter referred to as "Aoyagi"), and further in view of Qu (Choi (US 20190069422, hereinafter referred to as "Choi") in view of Qu (CN 108799736A, hereinafter referred to as "Qu").
Regarding claim 8, Choi and Aoyagi, singularly or in combination, fails to disclose or teach wherein; the swinging end of the constant force spring is arranged on a side, closer to the overall gravity center, of the screen rotation center, and the moving end is arranged above the swinging end; or the swinging end of the constant force spring is arranged on a side, away from the overall gravity center, of the screen rotation center, and the moving end is arranged below the swinging end.  
However, Choi modified by Qu teaches “or the swinging end of the constant force spring (50a) is arranged on a side, away from the overall gravity center (Figs 4-9, center C or C1, C2 in Fig. 10), of the screen rotation center (36), and the moving end (Qu: Fig. 5) is arranged below the swinging end” (Qu: Figs 2 and 3, swinging end at 212, moving end at 211, 211 is below 212). 
However, Choi modified by Qu fail to teach wherein; the swinging end of the constant force spring is arranged on a side, closer to the overall gravity center, of the screen rotation center, and the moving end is arranged above the swinging end.  Nevertheless, due to the presence of alternative language of “or” in above discussed limitation, therefore, according to MPEP 2143.03, which recites in part: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by Qu based on same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20190069422, hereinafter referred to as "Choi") in view of Qu or alternatively in view of Moser, as applied to claim 1 above, and further in view of Wu (CN 109236945, hereinafter referred to as "Wu").

Regarding claim 9, Choi and Qu, or Choi and Moser, singularly or in combination, fails to disclose or teach wherein an even number of constant force springs are provided and the constant force springs are arranged in pairs, and the two constant force springs in each pair are arranged symmetrically.

However, Wu teaches wherein an even number of constant force springs are provided and the constant force springs are arranged in pairs (Figs 1 and 2, pair of springs 76), and the two constant force springs in each pair are arranged symmetrically (springs 76 are arranged symmetrically side by side, Fig. 1). As described in the third to last paragraph in summary of English translation copy of Wu, “Two tension springs for being separately positioned on the left and right sides of sliding block top guide bar can balance force, make their pulling force effect Line intersects with the axis of left fixed shaft, will not generate disturbance torque.”, as a result, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by Wu to change from one single spring to two springs.

Allowable Subject Matter
Claim 4, 11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
The following is a statement of reasons for the indication of allowable subject matter:  Choi, Qu, and Wu, in any combination, fails to disclose, teach or suggest wherein the sliding rail comprises roll balls, a movable rail which serves as the moving member and a fixed rail which serves as the track; the moving end of the constant force spring is connected with the movable rail, and the fixed rail is fixedly arranged on the stand; the roll balls are arranged between the movable rail and the fixed rail, and the movable rail is rollably and movably arranged on the fixed rail via the roll balls” of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lau US 20130161466 discloses a support arm assembly for .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DING Y TAN/Examiner, Art Unit 3632            

 /TERRELL L MCKINNON/ Supervisory Patent Examiner, Art Unit 3632